The defendant was charged and tried with codefendants Jose Suarez and Alex Cruz as accomplices in a youth gang shooting and related offenses which culminated in the death of a bystander, eight-year-old Edgar Gonzales (see, People v Suarez, 158 AD2d 632 [decided herewith]).
The defendant attributes prejudicial error to certain of the prosecutor’s remarks on summation. Only one of these alleged errors was properly preserved for appellate review (see, CPL 470.05 [2]). The objections made by the codefendants did not preserve the allegations of error for this defendant (see, People v Teeter, 47 NY2d 1002, 1003). In any event, we find that none of the prosecutor’s comments substantially prejudiced the defendant’s trial or exceeded the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396).
We have examined the defendant’s remaining contentions and find they are without merit. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.